Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered August 29, 1978, convicting him of robbery in the first degree (two counts), attempted assault in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion *309which was to suppress a statement he made to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, any possible taint arising from his warrantless arrest (see, Payton v New York, 445 US 573) was attenuated by the time he made his statement (see, People v Conyers, 68 NY2d 982; People v Green, 212 AD2d 630). Accordingly, the statement was properly admitted at trial.
Although the defendant argues that this Court should order a reconstruction hearing, this Court previously denied the defendant’s motion for such relief, as well as a motion to reargue that determination. The defendant has not demonstrated circumstances warranting reconsideration of the issue on direct appeal (see, People v Jacobs, 220 AD2d 617). Copertino, J. P., Santucci, Goldstein and Luciano, JJ., concur.